NO. 07-11-0394-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               JANUARY 26, 2012

                        ______________________________


                   TEXAS MUTUAL INSURANCE COMPANY, APPELLANT

                                      V.

                            CHRIS MCCALL, APPELLEE


                       _________________________________

              FROM THE 237[TH] DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2008-544,251; HONORABLE LES HATCH, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Pending before this Court is Texas Mutual Insurance Companys Motion to Dismiss Appeal in which it represents it no longer wishes to pursue this appeal.  The Certificate of Conference reflects that Appellee, Chris McCall, is not opposed to the motion.  Without passing on the merits of the case, the motion is granted and the appeal is hereby dismissed.  Tex. R. App. P. 42.1(a)(1).  Having dismissed the appeal at the request of Texas Mutual Insurance Company, no motion for rehearing will be entertained and our mandate will issue forthwith.  There being no agreement in the motion regarding costs, pursuant to Rule 42.1(d) of the Texas Rules of Appellate Procedure, all costs are taxed against Texas Mutual Insurance Company.
							Patrick A. Pirtle
							      Justice